 11In the Matter of AusTIN, NICHOLS & Co.,INCORPORATED,AVIRGINIACORPORATION,andAUSTIN,NICHOLS & CO., INCORPORATED, A MASSA-CHUSETTSCORPORATIONandWHOLESALE LICENSED ALCOHOLIC BEVERAGE.SALESMEN'S UNION,LOCAL UNION No. 21056 (AFL)Case No. C 1761.-Decided January 16, 1941Jurisdiction:liquor importing and wholesaling industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Albert J. Hoban,for the board.Mr. Morris A. Edelman,of New York, N. Y., for the respondents.Mr. Louis J. Blender,of Boston,Mass., for the Union.Mr. A. Herbert Barenboim,of Boston,Mass., for Harry H. Kendler.MissMary E.Perkins,of counsel to the Board.DECISIONAND .ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by WholesaleLicensed Alcoholic Beverage Salesmen's Union, Local Union No. 21056(AFL), herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional- Director of the First Region(Boston, Massachusetts), issued its complaint dated October 25, 1940,against Austin, Nichols & Co., Incorporated, a Virginia Corporation,and Austin, Nichols & Co., Incorporated, a Massachusetts Corpora-tion,herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1)'and (3) and Section2 (6) and (7) of the National Labor-Relations Act, 49' Stat. 449, hereincalled the Act.With respect to the unfair labor practices the complaint alleged, insubstance, that the respondents (1) on or about April 1, 1940, dis-couraged membership in the Union by discharging Harry H. Kendler,a salesman employed at their Boston plant, and thereafter refusing toreinstate him besause he was a member of and,active on behalf of the29 N. L. R B, No. 2.8 AUSTIN, NICHOLS & CO., INCORPORATEDUnion and because he engaged in concerted activities with other em-ployees for their mutual aid and protection; and (2) thereby andby (a) questioning their employees engaged at their Boston plantconcerning their membership in or activities on behalf of the Union,and (b) making statements to discourage their employees from be-coming or remaining members of the Union, interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.The complaint, with a notice of hearing, was duly served on therespondents and on the Union ; on November 16, 1940, respondentsfiled their answer with the Regional Director.Pursuant to the noticeand amendments thereto, a hearing was held on November 25, 1940,at Boston, Massachusetts, before Martin Raphael, the Trial Examinerduly designated by the Board.The hearing was opened by the TrialExaminer, the formal exhibits, including a stipulation entered intoby the parties on November 25, 1940, for settlement of the case, wereoffered and admitted in evidence and the hearing was then closedsubject to reopening upon due notice to all parties.,On December 17, 1940, the respondents, the Union, and the counselfor the Board entered into a new stipulation subject to the approvalof the Board, for settlement of the case.This stipulation, which byagreement of the parties was substituted for the earlier one, providedas follows:It is hereby stipulated by and between AusTIN, NICHOLS & Co.,INCORPORATED, a Virginia Corporation, AUSTIN, NICHOLS & CO.,INCORPORATED, a Massachusetts Corporation, WHOLESALE LICENSEDALCOHOLIC, BEVERAGE SALESMEN'S UNION, LOCAL -UNION No. 21056,affiliated with the American Federation of Labor, and Albert J.Hoban, Attorney for the National Labor Relations Board; FirstRegion, that :I.Upon Amended Charges duly filed by Wholesale LicensedAlcoholic Beverage Salesmen's Union, Local Union No. 21056(AFL), hereinafter called the Union, the National Labor Rela-tions Board by A. Howard Myers, Regional Director for the FirstRegion (Boston, Massachusetts), acting pursuant to its Rules andRegulations-Series 2-as amended, Article IV, Section 1, issuedits Complaint and Notice of Hearing on October 25, 1940, againstAustin, Nichols & Co., Incorporated, a Virginia Corporation, andAustin, Nichols & Co., Incorporated, a Massachusetts Corporation.II.A copy of the Amended Charge, Complaint and Notice ofHearing thereon and a copy of National Labor. Relations BoardRules and Regulations-Series 2, as amended, were -duly servedupon Austin, Nichols & Co., Incorporated, a Virginia Corpora-tion, and Austin, Nichols & Co., Incorporated, a Massachusetts 1QDECISIONSOF NATIONALLABOR RELATIONS BOARDCorporation, and the Union on October 26, 1940, said hearing be-ing scheduled for November 7, 1940, in Court Room 5, FederalBuilding, Boston, Massachusetts.On October 31, 1940, the saidhearing was postponed to November 18, 1940, at the same timeand place, and on November 16, 1940, the said hearing was post-poned to November 25, 1940.On November 16, 1940, Austin,Nichols & no., Incorporated, a Virginia Corporation, and Austin,Nichols & Co., Incorporated, a Massachusetts Corporation, filedtheir answers and requests for dismissal of the Complaint.III.Austin, Nichols & Co., Incorporated, a Massachusetts Cor-poration, is and has been since on or about March 30, 1939, acorporation organized under and existing by virtue of the lawsof the Commonwealth of Massachusetts and is now and has con-tinuously been engaged at a place of business in Boston, Massa-chusetts, as an importer and wholesale distributor of beers, winesand liquors.IV. During the period from July 1, 1939 to July 1, 1940, Aus-tin,Nichols, & Co., Incorporated, a Massachusetts Corporation,purchased in excess of 25,000 cases of beers, wines and liquors,valued at more than $400,000.More than ninety-nine percent(99%) of the goods purchased by Austin, Nichols & Co., Incor-porated, a Massachusetts Corporation, during said period wereshipped to Austin, Nichols & Co., Incorporated, a MassachusettsCorporation, in the Commonwealth of Massachusetts, from pointsoutside the Commonwealth of Massachusetts.V. During the period from July 1, 1939 to July 1, 1940, Austin,Nichols & Co., Incorporated, a Massachusetts Corporation, soldmore than 25,000 cases of beers, wines and liquors, valued at morethan $400,000, over ninety-nine percent(99%)of which, prod-ucts were delivered to customers located in the Commonwealth ofMassachusetts.VI. Austin, Nichols & Co., Incorporated, a Massachusetts Cor-poration, admits that it is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.VII.Wholesale Licensed Alcoholic Beverage Salesmen's Un-ion, Local Union No. 21056 (AFL) is a labor organization withinthe meaning of Section 2, subdivision (5) of the said Act.VIII. Austin, Nichols & Co., Incorporated, a Virginia Corpo-ration, and Austin, Nichols & Co., Incorporated, a MassachusettsCorporation, and the Union waive the right to a hearing as setforth in Sections 10 (b) and 10 (c) of the Act and the makingof Findings of Fact and Conclusions of-Law by the NationalLabor Relations Board.IX. Austin, Nichols & Co., Incorporated, a Massachusetts Cor- -poration, offered to Harry H. Kendler full and complete rein- AUSTIN, NICHOLS & CO.. INCORPORATED11statement to his former position without loss of seniority or otherrights and privileges and this offer was declined by said HarryH. Kendler:X. It is further stipulated that upon the Amended Charge, theComplaint, the Pleadings, and upon this stipulation, if approvedby the National Labor Relations Board, an Order may be enteredby said Board, providing as follows :Austin, Nichols & Co., Incorporated, a Massachusetts Corpora-tion, its officers, agents, successors and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act';(b)Discouraging membership in any labor organization ofits employees by discriminating in regard to hire or tenure ofemployment or any term or condition of employment.2.Take the following affirmative action to effectuate the pol-icies of the Act :(a)Make whole Harry H: Kendler for loss of pay sufferedby reason of his discharge by payment to him of the sum ofseven hundred fifty dollars ($750) ;business and keep visible for a period of at least sixty (60)consecutive days from the date of posting, notices embodyingthe cease and desist provisions of the Order of the said Board;(c)Notify the Regional Director for the First Region,inwriting, within ten (10) days from the date of the saidOrder what steps Austin, Nichols & Co., Incorporated, a Mas-sachusetts Corporation, has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint in so far as itrefers to Austin, Nichols & Co., Incorporated,, a Virginia Corpo-ration be, and the same hereby is, dismissed.XI. The parties hereto consent to the entry of a decree by theappropriate Circuit Court of Appeals, if the Board desires tomake application thereto; enforcing the Order of the Board inthe form set forth in paragraph X, and the parties furtherwaive their rights to contest the entry of any such decree andtheir right to receive notice of the filing of an application for theentry of suchdecree inthe form set forth in paragraph X above. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD "XII. It is further agreed that this stipulation shall be nulland void and of no effect in the event the National-Labor Rela-tions Board does not approve this stipulation and does not enteran Order based upon the terms and provisions of said stipulation,and that in the event the Board 'does not approve the stipulationand' issue an Order based upon the terms and provisions of saidstipulation,the hearing shall be rescheduled and all parties shallhave full and complete opportunity to introduce such testimonyas they desire within the issues as framed.XIII.This stipulation constitutes the entire agreement betweenthe parties and no verbal agreement of any kind has been madewhich varies,alters or adds to this stipulation.XIV. It is further stipulated and agreed by allparties heretothat the stipulation which was received in evidence as Board'sExhibit No.6 at the hearing in the above-entitled matter may bewithdrawn,and that this stipulation may be substituted in lieuthereof as Board's Exhibit No. 6 with the same force and effectas if it were the stipulation offered and received in evidence onPage 6 in the transcript of the record.On December 21, 1940, the Board issued an order approving thesaid stipulation,making it a part of the record in the case and trans-ferring the case to and continuing it before the Board for the purposeof entry of a Decision and Order by the Board pursuant to the pro-visions of the said stipulation.Upon the stipulation and the entire record in the case, the Boardmakes the following:FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTSThe respondent,Austin,Nichols & Co., Incorporated,a Massachu-setts Corporation,is a corporation organized and existing under thelaws of the Commonwealth of Massachusetts and is engaged at a placeof business in Boston,Massachusetts, as an importer and wholesaledistributor of beers, wines,and liquors.During the period from July 1, 1939, to July 1,1940, this respondentpurchased over 25,000 cases of beers,wines, and liquors, valued at morethan $400,000.More than 99 per cent of the goods purchased duringthis period were shipped from points outside the Commonwealth ofMassachusetts to this respondent in the Commonwealth of Massachu-setts,where'they were sold and delivered to customers located in theCommonwealth of Massachusetts.This respondent admits that it isengaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States. AUSTIN, NICHOLS & CO., INCORPORATED13ORDERUpon the basis of the foregoing findings of fact, the stipulation,and the entire record in the case, and pursuant to Section 10 (c) 'ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Austin, Nichols & Co., Incorporated,a Massachusetts Corporation, Boston, Massachusetts, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor RelationsAct;(b)Discouraging membership in any labor organization of its em-ployees by discriminating in regard to hire or tenure of employmentor any term or conditions of employment.2.Take the following affirmative action to effectuate the policiesof the Act :`(a)Make whole Harry H. Kendler for loss of pay suffered byreason of his discharge by payment to him of the sum of seven hundredfifty dollars ($750) ;(b)Post immediately in conspicuous places at its place of businessand keep visible foi a period of at least sixty (60) consecutive daysfrom the date of posting, notices embodying the cease and desist pro-visions of the Order of the said Board;(c)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of the said Order what steps Austin,Nichols & Co., Incorporated, a Massachusetts Corporation, has takento comply therewith.AND IT IS FURTHERED ORDERED that the complaint in so far as it refersto Austin, Nichols & Co., Incorporated, a Virginia Corporation be, andthe same hereby is, dismissed.